 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,            Case No.: 19-CR-3015-AJB
11

12               Plaintiff,
                                          ORDER AND JUDGMENT TO DISMISS
13                                        INFORMATION WITHOUT
           v.
                                          PREJUDICE
14
     GUSTAVO ALMANZA,
15

16         Defendant.

17

18
          Upon motion of the UNITED STATES OF AMERICA, and good cause appearing,
19
          IT IS ORDERED that the Information in Criminal Case No. 19CR3015-AJB against
20
     defendant GUSTAVO ALMANZA be, and hereby is, dismissed without prejudice;
21
          IT IS SO ORDERED.
22

23 Dated: October 22, 2019

24

25

26
27

28



30
